Detailed Office Action

1.	This communication is being filed in response to the submission having a mailing date of (01/12/2022) in which a (3) month Shortened Statutory Period for Response has been set.

                                                   Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                             Acknowledgements

3.	The examiner undersigned thanks Applicant representative (Atty. Choi; R.No. 43,324) for the new list of amendments provided, clearly stated remarks, and for the cooperation expediting the case. 

3.1.	Upon new entry, claims (16 -30) remain pending for examination, of which (16, 21, 26) being the three (3) amended parallel running independent claims on record. 

3.2.	The previously presented Double Patent (DP) rejection is withdrawn in view of the newly filed and approved Terminal Disclaimer (TD), and additional amendments incorporated in the claims.

3.3.	An Examiner’s initiated interview was provided on date (2/23/2022) in accordance with MPEP § 713.04 provision, where potential amendments and other irregularities discussed in order to expedite case prosecution. Although no agreement was reached, the undersigned thanks Applicant’s representative for the cooperation on how to possibly advance prosecution. See also attached Interview Summary on record for more details.

                                                          Terminal Disclaimer

4.	The newly filed Terminal Disclaimer is disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent (10, 647,301; 10618,499; 10,611,341), it has been reviewed and accepted by the Office. The TD has been approved and recorded on file.

           Response to arguments

5.	The previous 35 USC 103 rejection on record is partially maintained. Applicant's arguments have been fully considered but they’re mot, in view of the new amendments provided, new ground of rejection, and for at least the following reasons:

5.1.	Examiner considers that the previously presented combined of PA, as a whole, teaches all features/limitations as claimed, being part of the common knowledge, and clearly supported by the codec standard specifications.

5.2.	As a matter of claim interpretation, the Patent Office gives the claims their broadest reasonable interpretation consistent with the specs. See “In re Morris,” 127 F.3d 1048, 1054
(Fed. Cir. 1997); see "In re Am. Acad. Of Sci. Tech Ctr”, 367 F.3d 1359, 1369; Fed. Cir.2004.

5.3.	Regarding Applicant’s arguments/remarks the Examiner considers; 

wherein the current block corresponds to a CU which is split from a coding tree unit (CTU); page 8]; the examiner respectfully disagrees because under the broadest reasonable interpretation doctrine (BRI) and the common knowledge, at least the background and the provisional (62699372) disclosures of Xu; et al. in details teaches such a partitioning technique [section 2.3], also very well documented by the HEVC/VCC codec standards. 

5.3.2.	Applicant further argues a failure to disclose […wherein HMVP buffer is initialized at a first-ordered CTU in a CTU row of a slice; page 8]; the examiner also disagrees because under the same BRI doctrine, the (62699372 prov. appl) of Xu; et al. similarly teaches buffer initialization and data buffering using FIFO principles, emphasis added.
	
5.4.	Finally the Office considers Applicant's arguments not persuasive, as applied rejection on record still read on the current claims, establishing the "Prima Facie" case of equivalent disclosure, on the basis of a one person of ordinary skills in the art would have recognized the similar elements shown, or the same structural similarities shown, wherein such methodology performs the same identical functions in substantially the same way, able to produce the same identical results. See also [MPEP - 2183, “Making a Prima Facie Case of Equivalence”]. See also [In re Bond, 910 F.2d 831, 833, 15 USPQ2d 1566, 1568 (Fed. Cir. 1990)]; …similar structure disclosure. See also [Kemco Sales, Inc. v. Control Papers Co., 208 F.3d 1352, 54 USPQ2d 1308 (Fed. Cir. 2000)] … identical function specified in the claim in substantially the same way.

5.5.	For at least above arguments, the previously presented rejection under 35 USC 103 is maintained. See details in the rejection section (5) below. 

               Claim rejection section

                      35 USC 112 (d)
6.	The following is a quotation of 35 U.S.C. 112(d): 
(d) REFERENCE IN DEPENDENT FORMS -- Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
6.1.    Claims (30) is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent of a previously canceled claim (14). For the purpose of examination, the cited above claim will set as dependent to CRM independent claim (26). Proper rework is required.

 35 USC § 103 rejection

7.	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be the
same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis
for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have

ordinary skill in the art to which the claimed invention pertains. Patentability shall not be
negated by the manner in which the invention was made.

7.1.	`The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness under
35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

7.2. Claims (16 -26 and 30) are rejected under 35 U.S.C. 103 as being unpatentable over the Zhang; et al. (History-based Motion Vector Prediction; hereafter “Zhang”) in view of Xu; et al. (US 10,440,378; hereafter “Xu”).

Claim 16. (Currently Amended) Zhang discloses the invention as claimed - An image decoding method performed by a decoding apparatus, the method comprising: (e.g. a similar encoder and decoder techniques employing HMVP tables of buffered MV candidates, as shown in Fig. 2, including data generation, initiation, indexation and Table maintenance, as shown in at least Fig. 3 [Zhang; Sect. 1, 2].)
Zhang further teaches - obtaining image information including merge index information from a bitstream; (e.g. see similar in at least Figs. (1 -3); [Zhang; Section 1 -2])
deriving a history-based motion vector prediction (HMVP) buffer for a current block; deriving a merge candidate list including merge candidates for the current block, (e.g. see similar in at least Figs. (1 -3); [Zhang; Section 1 -2])
wherein the merge candidates include spatial candidates derived based on spatial candidate blocks and a temporal candidate derived based on a temporal candidate block, (e.g. a candidate list derived from 5 types (sect .1; page 1) including temp/spatial neighboring blocks, and merging candidates emphasis added; [Zhang; Section 1 -2])
wherein an HMVP candidate comprised in the HMVP buffer is inserted as a merge candidate of the merge candidate list, wherein the HMVP candidate is inserted after the temporal candidate in the merge candidate list; (e.g. a candidate list derived from 5 types (sect .1; page 1) including temp/spatial neighboring blocks, and merging candidates emphasis added; [Zhang; Section 1 -2])
deriving motion information of the current block based on the merge index information and the merge candidate list; (e.g. see at least Figs. (1 -3); [Zhang; Section 1 -2])
generating prediction samples for the current block based on the motion information; and generating reconstructed samples based on the prediction samples, (e.g. see at least Figs. (1 -3); [Zhang; Section 1 -2])
Given the teachings of Zhang as a whole, and under the obvious assumption, nature and purpose of this paper, it is noted that some of the structural steps/elements of the codec technique, as listed is/are missed or not fully described, (i.e. for example no parser/partition step disclosed in the paper.)
For the sole purpose of further clarification Xu in details teaches such an analogous codec ecosystem (encoding (Figs. 4, 5) and decoder (Figs. 3, 6)) of the same, employing generating and processing intra and inter prediction of the target/current block (Fig. 7), also using an entry from a HMVP buffer, as claimed.

Xu further teaches - wherein the current block corresponds to a coding unit (CU) which is split from a coding tree unit (CTU), (e.g. see Figs. 11-12; [Xu; Col. 17 -18])
and wherein the HMVP buffer is initialized at a first-ordered CTU in a CTU row of a slice; (e.g. see similar HMVP buffer initiation, Figs. (10-12); [Xu; 17: 55; Col. 17 -18]). 

EXAMINER’s NOTE: The same support may be found in the (62699372 prov. appl) of Xu; et al., having provisional benefit, before the instant application was filed.   
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to modify the teachings of Zhang with the encoder-decoder construction of Xu, in order to (e.g. provide and improve coding efficiency of the intra-inter prediction features in the process; [Xu; Summary; 16: 33].)
	
Claim 17. (Previously Presented) Zhang/Xu discloses - The image decoding method of claim 16, wherein based on the HMVP buffer being initialized, the number of HMVP candidates comprised in the HMVP buffer is set to zero; (e.g. see buffer initialization in at least Fig. 10; [Xu; 17: 25]; the same motivation applies as given to Claim 1 above.) 

Claim 18. (Previously Presented) Zhang/Xu discloses - The image decoding method of claim 16, further comprising determining whether a current CTU is the first-ordered CTU in the CTU row of the slice; (e.g. see similar in Figs. (10-12); [Xu; Col. 17 -18]; the same motivation applies as given to Claim 1 above.) 

Claim 19. (Previously Presented) Zhang/Xu discloses - The image decoding method of claim 18, wherein based on a determination that the current CTU is the first-ordered CTU in the CTU row of the slice, the HMVP buffer comprises an HMVP candidate derived based on motion information of a block decoded earlier than the current block in the current CTU, and wherein based on a determination that the current CTU is not the first-ordered CTU in the CTU row of the slice, the HMVP buffer comprises an HMVP candidate derived based on motion information of a block decoded earlier than the current block in the current CTU and an HMVP candidate derived based on motion information of a block previously decoded in a previous CTU in the CTU row; (e.g. see similar in Figs. (10-12); [Xu; Col. 17 -18]; the same motivation applies as given to Claim 1 above.)   

Claim 20. (Previously Presented) Zhang/Xu discloses - The image decoding method of claim 18, wherein whether the current CTU is the first-ordered CTU in the CTU row of the slice is determined based on the following equation, ctuidx % Num where the ctu_idx refers to an index of the current CTU, the % refers to modulus operator, and the Num refers to the number of CTUs in the CTU row; (e.g. see analogous buffering zeroed/initiation in Fig. (10-A/B), also CTU ordering in at least Figs. (10 -12), and analogous flow chart in Fig. 13; [Xu; 19: 55]; the same motivation applies as given to Claim 1 above.)  

Claim 21. (Currently Amended) Zhang/Xu discloses - An image encoding method performed by an encoding apparatus, the method comprising: deriving a history-based motion vector prediction (HMVP) buffer for a current block; deriving a merge candidate list including merge candidates for the current block, wherein the merge candidates include spatial candidates derived based on spatial candidate blocks and a temporal candidate derived based on a temporal candidate block, wherein an HMVP candidate comprised in the HMVP buffer is inserted as a merge candidate of the merge candidate list, 3Application No.: 17/065,822Docket No.: 8736.02151.US21 wherein the HMVP candidate is inserted after the temporal candidate in the merge candidate list; deriving merge index information of the current block based on the merge candidate list; and encoding image information including the merge index information, wherein the current block corresponds to a coding unit (CU) which is split from a coding tree unit (CTU), and wherein the HMVP buffer is initialized at a first-ordered CTU in a CTU row of a slice. (Current lists all the same elements as recite in Claim 16, but in encoder form instead, and is/are therefore on the same premise.)  

Claim 22. (Previously Presented) Zhang/Xu discloses - The image encoding method of claim 21, wherein based on the HMVP buffer being initialized, the number of HMVP candidates comprised in the HMVP buffer is set to zero. (The same rationale and motivation apply as given for the claim 17 above.)  

Claim 23. (Previously Presented) Zhang/Xu discloses - The image encoding method of claim 21, further comprising determining whether a current CTU is the first-ordered CTU in the CTU row of the slice. (The same rationale and motivation apply as given to claim 18 above.)  

Claim 24. (Currently Amended) Zhang/Xu discloses - The image encoding method of claim 23, wherein based on a etermination that the current CTU is the first-ordered CTU in the CTU row of the slice, the HMVP buffer comprises an HMVP candidate derived based on motion information of a block encoded earlier than the current block in the current CTU, and wherein based on a determination that the current CTU is not the first- ordered CTU in the CTU row of the slice, the HMVP buffer comprises an HMVP candidate derived based on motion information of a block encoded earlier than the current block in the current CTU and an HMVP candidate derived based on motion information of a block previously encoded in a previous CTU in the CTU row. (The same rationale and motivation apply as given for the claim 19 above.)    

Claim 25. (Previously Presented) Zhang/Xu discloses - The image encoding method of claim 23, whether the current CTU is the first-ordered CTU in the CTU row of the slice is determined based on the following equation, ctu_idx % Num where the ctu_idx refers to an index of the current CTU, the % refers to modulus operator, and the Num refers to the number of CTUs in the CTU row. (The same rationale and motivation apply as given to claim 20 above.)  

Claim 26. (Currently Amended) Zhang/Xu discloses - A non-transitory computer-readable storage medium storing a bitstream generated by deriving a history-based motion vector prediction (HMVP) buffer for a current block; deriving a merge candidate list including merge candidates for the current block, wherein the merge candidates include spatial candidates derived based on spatial candidate blocks and a temporal candidate derived based on a temporal candidate block, wherein an HMVP candidate comprised in the HMVP buffer is inserted as a merge candidate of the merge candidate list, wherein the HMVP candidate is inserted after the temporal candidate in the merge candidate list; deriving merge index information of the current block based on the merge candidate list; and encoding image information including the merge index information, wherein the current block corresponds to a coding unit (CU) which is split from a coding tree unit (CTU), and wherein the HMVP buffer is initialized at a first-ordered CTU in a CTU row of a slice. (Current lists all the same elements as recite in Claims (16, 21), but in CRM form instead, and is/are therefore on the same premise.)   

Claim 30. (Previously Presented) Zhang/Xu discloses - The non-transitory computer-readable storage medium of claim 14, wherein whether the current CTU is the first-ordered CTU in the CTU row of the slice is determined based on the following equation, ctu_idx % Num where the ctu_idx refers to an index of the current CTU, the % refers to modulus operator, and the Num refers to the number of CTUs in the CTU row. (The same rationale and motivation apply as given for the claim 20 above.)  

                                                             Examiner’s notes

9.	The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ
303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed .."In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004)

					    Claim Objection section

10.	Claims (27 -29) are objected to because of the specificities of the feature-technique disclosed in the process, but they may consider for allowance if incorporated into the language of the three (3) parallel running independent claims on record. The objected listed above claims appear as following:

Claim 27. (Previously Presented) The non-transitory computer-readable storage medium of claim 26, wherein based on the HMVP buffer being initialized, the number of HMVP candidates comprised in the HMVP buffer is set to zero.  

Claim 28. (Previously Presented) The non-transitory computer-readable storage medium of claim 26, further comprising determining whether a current CTU is the first-ordered CTU in the CTU row of the slice.  

Claim 29. (Currently Amended) The non-transitory computer-readable storage medium of claim 28, wherein based on a determination that the current CTU is the first-ordered CTU in the CTU row of the slice, the HMVP buffer comprises an HMVP candidate derived based on motion information of a block encoded earlier than the current block in the current CTU, and wherein based on a determination that the current CTU is not the first-ordered CTU in the CTU row of the slice, the HMVP buffer comprises an HMVP candidate derived based on motion information of a block encoded earlier than the current block in the current CTU and an HMVP candidate derived based on motion information of a block previously encoded in a previous CTU in the CTU row.  

                  Prior Art Citations

11.	The following List of prior art, made of record and not relied upon, is/are considered
pertinent to applicant's disclosure:

11.1. Patent documentation

US 2020/0014948 A1 	Lai; et al. 		H04N19/172; H04N19/52; H04N19/139;
US 2020/0036997 A1 	Li; et al. 		H04N19/139; H04N19/521; H04N19/176;

US 10,362,330 B1 		Li; et al. 		H04N19/109; H04N19/52; H04N19/176
US 10,440,378 B1 		Xu; et al. 		H04N19/52; H04N19/176; H04N19/423;
US 10,979,716 B2		Li; et al.		H04N19/105; H04N19/521; H04N19/56; 

11.2. Non-Patent documentation: (recorded on file)

_ History-based Motion Vector Prediction; Zhang et al. - Jul. 2018. 
_ Fixed sub-block size and restriction for ATMVP; Lee; et al. - Oct. 2018. 
_ History-Based Motion Vector Prediction parallel processing; Park et al. - Oct. 2018. 
_ Overview of High Efficiency Video Coding HEVC Standard, Sullivan; et al - Dec. 2012. 

        CONCLUSIONS

12.     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 5 706.07(a).
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1 .I 36(a), A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the
THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose telephone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated system, please call (800) 786 -9199 (USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.